     Case 2:20-cv-00124 Document 7 Filed 12/14/20 Page 1 of 2 PageID #: 51



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


JORDAN L. RAUCH,

            Plaintiff,

v.                                     Civil Action No. 2:20-cv-00124

WEST VIRGINIA DEPARTMENT
OF CORRECTIONS AND REHABILITATION;
and BETSY JIVIDEN,
Commissioner of Corrections,

            Defendants.


                      MEMORANDUM OPINION AND ORDER


            The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on September 11, 2020 (ECF No. 6); and the

magistrate judge having recommended that the court dismiss the

action pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A as well

as Federal Rule of Civil Procedure 12(h)(3) based on the court’s

lack of jurisdiction to grant mandamus relief against the

defendants; and no objection having been filed to the Proposed

Findings and Recommendation, it is ORDERED that the findings

made in the Proposed Findings and Recommendation of the

magistrate judge (ECF No. 6) be, and they hereby are, adopted by

the court and incorporated herein.
   Case 2:20-cv-00124 Document 7 Filed 12/14/20 Page 2 of 2 PageID #: 52



          Accordingly, it is further ORDERED that:


          1.   This action be, and it hereby is, dismissed

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A as well as

Federal Rule of Civil Procedure 12(h)(3).


          2.   The plaintiff’s application to proceed without

prepayment of fees and costs (ECF No. 1) be, and it hereby is,

DENIED as moot.   The court waives payment of the applicable

filing fee.


          3.   The Clerk is directed to remove this action from

the court’s docket.


          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record, any

unrepresented party, and the United States Magistrate Judge.


                                        ENTER:    December 14, 2020




                                    2
